Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including wherein in a case in which an average crystal grain size calculated as an area average without twins is denoted by X1 (in µm), and a maximum intensity of pole figure is denoted by X2 (in µm), upon an observation with an electron backscatter method, the sputtering target material satisfies the Expression :
2500 > 19 x X14+290 x X2
and wherein the sputtering target material has a kernel average misorientation (KAM) of a crystal orientation measured by an electron backscatter diffraction method is 2.0° or less.
The closest prior art of record to Mitsubishi Materials Corp. (JP 2017-71832) fails to teach wherein in a case in which an average crystal grain size calculated as an area average without twins is denoted by X1 (in µm), and a maximum intensity of pole figure is denoted by X2 (in µm), upon an observation with an electron backscatter method, the sputtering target material satisfies the Expression :
2500 > 19 x X14+290 x X2
and wherein the sputtering target material has a kernel average misorientation (KAM) of
a crystal orientation measured by an electron backscatter diffraction method is 2.0° or less.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
July 27, 2022